Citation Nr: 0914692	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for hypertension with 
history of sinus tachycardia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to September 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Regional Office (RO) that confirmed and continued the 10 
percent evaluation in effect for hypertension with history of 
sinus tachycardia.

In the March 2009 informal hearing presentation, the 
Veteran's representative raised a claim concerning service 
connection for a heart condition.  This matter is REFERRED to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hypertension is well controlled on medication, 
with diastolic pressure readings ranging from 60 to 87, and 
systolic pressure readings ranged from 110 to 153.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the Appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).
The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a May 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, including evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  The letter informed 
the Veteran of what information and evidence he must be 
submitted and what information and evidence will be obtained 
by VA.  In addition, the letter further advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  The notice also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  
Finally, the letter advised the Veteran of how the VA assigns 
an effective date and the type of evidence which impacts 
such.  The case was last readjudicated in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, including the report of a VA examination, and 
written statements of the Veteran submitted to the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The September 2006 rating decision 
and the June 2007 statement of the case provided the relevant 
rating criteria for evaluating his hypertension.  The Veteran 
has been an active participant in the claims process by 
responding to notices and participating in a VA examination.  
The Veteran conceded in a written statement that his 
condition was under good control and caused no major organ 
damage, and provided reasons as to why, despite that fact, he 
should be awarded a higher disability rating.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A 60 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 130 or 
more.  A 40 percent evaluation may be assigned when diastolic 
pressure is predominantly 120 or more.  A 20 percent 
evaluation may be assigned when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 10 percent evaluation is 
assignable when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
as the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

The only evidence supporting the Veteran's claim consists of 
his allegations regarding the impact of his hypertension.  
The Veteran asserted that he was discriminated against in 
securing employment when he was discharged from service 
because of hypertension.  However, even if true, that is not 
an appropriate basis to grant an increased rating for 
hypertension.  The Board is bound by the rating schedule 
under which evaluations for hypertension are based on blood 
pressure readings.  Additionally, the Veteran claims that he 
is entitled to an increased rating to compensate for any side 
effects that he may have endured from the medication for 
hypertension.  The Veteran has not identified any specific 
disability or symptom resulting from such treatment. 

The Veteran's blood pressure has been recorded on several 
occasions since May 2005.  VA outpatient treatment records 
indicate blood pressure readings of 153/80 in July 2005, 
148/87 in October 2005, and 127/66 in April 2006.  Pulse 
readings during this time ranged from 80 to 86 and were 
considered regular.  On a VA examination in June 2006, the 
Veteran's blood pressure was reported to be 110/60.  The 
examiner noted the condition was stable on current 
medications and that there were no current symptoms.  
According to the examination results, the Veteran reported 
that his hypertension has been well controlled over the years 
with no heart problems, and the impression was that the 
hypertension is stable and controlled on medications.  There 
were no findings or complaints of sinus tachycardia in the 
outpatient records or on examination.  

While the Board concedes that the Veteran is on medication 
for hypertension, the blood pressure readings are well within 
the range for the 10 percent evaluation currently assigned.  
There is not even a single blood pressure that would support 
a higher rating.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the Veteran's statements concerning hypertension.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for an increased rating for hypertension.

Although the Board is sympathetic to the Veteran's 
contentions, to some extent, the Veteran appears to be 
raising an argument couched in equity in that he is 
contending that the benefits to which he is entitled do not 
adequately compensate him for the length of time he has 
suffered from hypertension and the difficulty he had in 
obtaining employment following discharge.  However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

An increased rating for hypertension with history of sinus 
tachycardia is denied. 


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


